Dismissed and Memorandum Opinion filed November 17, 2005








Dismissed and Memorandum Opinion filed November 17,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00839-CR
____________
 
CRAIG ALAN DAVIDSON,
Appellant
 
V.
 
THE STATE OF
TEXAS, Appellee
 

 
On Appeal from the
228th District Court
Harris County, Texas
Trial Court Cause No. 1015172
 

 
M E M O R A N D U M   O P I N I O N
After appellant pled guilty without an agreed recommendation
from the State on sentencing, the trial court entered an order on June 24,
2005, deferring adjudication of guilt and placing appellant on ten years= community supervision.  Appellant filed a motion for new trial on
July 22, 2005.  Appellant=s notice of appeal was not filed
until August 4, 2005.




A defendant=s notice of appeal must be filed within thirty days after
sentence is imposed when the defendant has not filed a motion for new
trial.  See Tex. R. App. P. 26.2(a)(1).  An order deferring adjudication of guilt,
however, is not a finding or verdict of guilt, and therefore, an appellant is
not entitled to seek a new trial by filing a motion for new trial after
adjudication is deferred.  Donovan v.
State, 68 S.W.3d 633, 636 (Tex. Crim. App. 2002).  Because appellant is not entitled to file a
motion for new trial, the motion for new trial filed by appellant does not
extend the appellate deadline for filing the notice of appeal.
A notice of appeal which complies with the requirements of
Rule 26 is essential to vest the court of appeals with jurisdiction.  Slaton v. State, 981 S.W.2d 208, 210
(Tex. Crim. App. 1998).  If an appeal is
not timely perfected, a court of appeals does not obtain jurisdiction to
address the merits of the appeal.  Under
those circumstances it can take no action other than to dismiss the
appeal.  Id.
The notice of appeal was not filed within thirty days after
the signing of the order deferring adjudication of guilt.  Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Memorandum
Opinion filed November 17, 2005.
Panel consists of Justices Hudson,
Frost, and Seymore.
Do Not Publish C Tex. R. App. P. 47.2(b).